Citation Nr: 9920209	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  93-26 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence sufficient to warrant 
reopening of the veteran's claim for service connection for 
an acquired psychiatric disability has been submitted; and 
service connection for post traumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for hookworm 
infestation and anemia, currently evaluated as 0 percent 
disabling.

3.  Entitlement to an increased rating for service-connected 
pulmonary sarcoidosis, currently evaluated as 10 percent 
disabling.

4.  Entitlement to a total rating based upon individual 
unemployability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.

This appeal arises from January 1993 Department of Veterans 
Affairs (VARO), Montgomery, Alabama rating decision which 
denied service connection PTSD and increased ratings for 
service-connected pulmonary sarcoidosis and hookworm 
infestation with anemia; an April 1993 rating decision which 
denied entitlement to a total rating based upon individual 
unemployability; and a June 1993 rating decision that 
declined to reopen a claim for service connection for a 
psychiatric disability.

The Board remanded the veteran's claim for further 
development in November 1995 and August 1997 decisions, and 
the claim has been returned for further adjudication.


FINDINGS OF FACT

1. The veteran served on active duty from October 1965 to 
October 1967.

2. VARO denied the veteran's claim for entitlement to service 
connection for a psychiatric disability in a final 
December 1982 decision.

3. Evidence submitted with regard to the veteran's request to 
reopen his claim for service connection for an acquired 
psychiatric disability, to specifically include 
schizophrenia, since VARO's December 1992 decision 
includes:  VA examination reports, hospitalization 
summaries, and treatment records; private, state and 
county medical treatment records; and lay statements.

4. Evidence provided since VARO's December 1982 decision is 
either duplicative of previously considered evidence or, 
when viewed by itself or in the context of the earlier 
evidence of record, is not so significant that it must be 
considered to decide the merits of the claim.

5. PTSD is not medically demonstrated.

6. Medical evidence of record indicates that the veteran's 
service-connected hookworm and anemia is currently 
asymptomatic, with no microrganisms observed upon testing.

7. Medical evidence of record indicates that the veteran's 
service-connected pulmonary sarcoidosis results in some 
shortness of breath, but does not require regular medical 
treatment or medication.

8. The veteran is service-connected for pulmonary sarcoidosis, 
evaluated as 10 percent disabling; hookworm infestation and 
anemia, evaluated as 0 percent disabling; and a scar on his 
right anterior tibia surface, evaluated as 10 percent 
disabling.  His combined disability evaluation is 20 
percent.

9. The veteran is 54 years old and has not been employed since 
February 1980, when he last worked as a lineman for Alabama 
Power Company.

10. The veteran's service-connected disabilities do 
not preclude him from securing or following a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1. New and material evidence sufficient to reopen the claim 
for entitlement to service connection for an acquired 
psychiatric disability has not been submitted.  38 U.S.C.A. 
§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a), 20.1103 
(1998).

2. The claim for service connection for PTSD is denied as not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

3. Current manifestations of the veteran's service-connected 
hookworm infestation and anemia, are no more than 0 percent 
disabling.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.114 
Diagnostic Codes 7319, 7325 (1998). 

4. Current manifestations of the veteran's service-connected 
pulmonary sarcoidosis are no more than 10 percent 
disabling.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.97 Diagnostic 
Codes 6802 (1995); 38 C.F.R. § 4.97 Diagnostic Codes 6800, 
6846 (1998).

5. The veteran's service-connected disabilities do not 
prevent him from securing or following a substantially 
gainful occupation and a total rating is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

SERVICE CONNECTION FOR PSYCHIATRIC DISABILITY

The veteran's claim for service connection for an acquired 
psychiatric disability (apart from PTSD), was the subject of 
an unfavorable VARO decision in December 1982.  The decision 
of VARO is considered to be final. 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.1103 (1998).

Under pertinent law and regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court"), the VA may reopen and 
review a claim which has been previously denied if new and 
material evidence is submitted by or on behalf of the 
appellant.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 20.1100, 20.1103 (1998); and Manio v. Derwinski, 1 
Vet.App. 140 (1991).  

"New and material" evidence means evidence not previously 
submitted, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1998).


1.  Whether new and material evidence sufficient to warrant 
reopening of the veteran's claim for service connection for 
an acquired psychiatric disability has been submitted.

At the time of VARO's December 1982 denial of the veteran's 
claim for service connection for a psychiatric disability, 
pertinent evidence of record included service medical records, 
which were negative for any complaints or findings referable 
to a psychiatric disorder, indicated that the veteran denied 
nervous trouble of any sort, and reported that his psychiatric 
evaluation at the time of military separation was normal.

VA hospitalization summaries for periods of admission, from 
July 1968 to August 1968, and in June 1970 were likewise 
negative for any complaints or findings referable to a 
psychiatric disability.

A VA hospitalization summary for a period of admission, from 
October 1978 to December 1978, was of record which indicated 
that the appellant was admitted with a primary diagnosis of 
schizophrenia, chronic undifferentiated type, and VA 
treatment records dated in May 1980 were also of record which 
reported that the appellant was treated for numerous somatic 
complaints and had a history of schizophrenia which seemed 
uncontrolled.  

A VA hospitalization summary for a period of admission from 
June 1981 to August 1981 of record reported that the veteran 
was again admitted with a diagnosis of schizophrenic 
disorder.  Final diagnosis was of psychotic depressive 
reaction, and extrapyramidal symptoms due to Neuroleptics.  

Medical records indicated that the veteran was readmitted to 
the VA hospital for treatment of diagnosed schizophrenia, 
paranoid type (with affective component) from September 1982 
to October 1982, as a transfer from the Birmingham VAMC, 
having last been discharged in August 1981.

VARO denied the veteran's claim for entitlement to service 
connection for a psychiatric disability in December 1982 and 
the veteran was notified by letter.  The veteran did not file 
a timely notice of disagreement with that decision which is 
final.

Evidence received in support of the veteran's claim subsequent 
to VARO's denial includes VA treatment records, dated from 
December 1971 to February 1992, which indicate that the 
appellant complained of hearing voices and requested to see a 
psychiatrist in September 1978.  The examiner noted a reported 
history of mental problems dating back approximately 10 years.  
The examiner diagnosed psychosis problems, undifferentiated 
schizophrenia.  The appellant was referred for further 
evaluation.  Subsequent entries indicated that the appellant 
continued to be followed for his diagnosed paranoid 
schizophrenia.

A VA hospitalization summary for a period of admission, from 
April 1985 to June 1985, reports that the veteran was admitted 
under commitment for a primary diagnosis of schizophrenia 
paranoid.

A VA hospitalization summary for a period of admission from 
June 1987 to September 1987, indicates that the appellant was 
treated for a primary diagnosis of alcohol induced psychosis 
(last treated from April 1985 to June 1985).

June 1987 hospitalization records from Hill Crest Sunrise 
Hospital indicate that the veteran had a normal physical 
examination, and that the final diagnosis was of 
schizophrenia, paranoid type.  

VA outpatient treatment records, dated from September 1988 to 
October 1988, were submitted which report that the appellant 
was followed for his schizophrenia.  They indicate that he was 
admitted from October 1988 to November 1988 at the VA hospital 
for treatment of schizophrenia, paranoid type, with an acute 
exacerbation.  

A November 1988 Final Order of Commitment appointing the 
veteran's mother as his guardian in light of his psychiatric 
disorder was associated with his file.

A VA hospitalization summary for a period of admission from 
November 1988 to February 1989, was submitted, which indicates 
that the veteran's psychiatric diagnoses included paranoid 
schizophrenia, chronic, and borderline intellectual 
functioning.  A history of alcohol and drug abuse was noted, 
but not treated.

Treatment records from the Jefferson County Jail dated from 
February 1991 to December 1991, report that the appellant was 
followed for his chronic psychosis.

A September 1991 medical record from Taylor Hardin Secure 
Medical Facility indicates that the appellant had achieved 
good remission and was to continue his psychiatric follow-up.

An unsigned statement was submitted in November 1991, which 
reports that the veteran was "never the same" and had 
flashbacks after service.

A VA psychiatric examination was conducted in February 1992, 
and the report was associated with the claims folder.  The 
examiner diagnosed severe, chronic paranoid schizophrenia with 
hallucinations and somatic delusions.  A subsequent 
examination conducted in June 1992 was unchanged.

An April 1992 consultation report from the University of 
Alabama in Birmingham Medical Center indicated that the 
appellant was brought by the police for evaluation.  He had 
not been taking his anti-psychotics for 2 weeks.  He was 
released back into police custody after it was determined that 
he was not acutely psychotic.  He was again admitted in 
December 1992 for evaluation due to a domestic situation.  A 
long history of schizophrenia and ETOH abuse was noted.

A VA hospitalization summary for a period of admission, from 
September 1992 to October 1992, was submitted which reports 
that the veteran was transferred from Baptist Montclair 
following commitment due to noncompliance with psychiatric 
medications.  His primary diagnosis was schizophrenia, 
chronic, undifferentiated type.

A September 1992 statement from the veteran's previous 
employer, B.P., indicates that the veteran became disabled due 
to a "mental and nervous condition" in 1980 and was placed 
on disability leave, effective February 1980.

A February 1993 VA social work evaluation indicates that the 
appellant was treated for schizophrenia, and a November 1993 
VA field examination reports that the appellant was impaired 
due to his mental disorder.

Treatment records from Eastside Medical Center, dated from May 
1992 to July 1993, were submitted which indicated continued 
treatment for psychotic symptoms.

An aid and attendance examination received in December 1994, 
and performed at the Eastside Mental Health Center, reports 
that the veteran had schizophrenia, paranoid, chronic.

Additional VA treatment records, dated from April 1996 to June 
1997, report the veteran received treatment for unrelated 
physical complaints and his diagnosed paranoid schizophrenia.



Analysis 

Copies of previously submitted hospital records are 
duplicative of medical records that were previously 
considered, and, therefore, are not "new".  The remaining 
additional medical records submitted in support of the 
application to reopen the claim are cumulative or redundant 
because they simply provide added detail concerning the 
veteran's post-service treatment for schizophrenia.  
Therefore, they are not "new".  These records are also not 
"material" because they do not purport to establish a 
relationship between schizophrenia to service by way of 
incurrence during, or to a compensable degree within one year 
thereafter.  

Moreover, although the appellant and veteran have claimed 
that the veteran's psychiatric symptoms are the result of his 
military service, this is not demonstrated by competent 
medical evidence.  In this regard, in a reopening context, an 
appellant's expressed belief as to service connection is not 
probative since he is not qualified to proffer an opinion as 
to the date of onset of disability, only a medical expert may 
do so.  Miller v. Derwinski, 2 Vet.App. 578, 580 (1992).

The Board has considered the additional statements and 
testimony regarding the manifestation of the veteran's 
psychiatric disability in service and thereafter.  However, 
the Board notes that lay assertions of medical diagnoses, 
causation and etiology cannot serve as the predicate to 
reopen a claim under 38 U.S.C.A. § 5108 (West 1991).  Just as 
the Board must point to a medical basis other than its own 
unsubstantiated opinion, Colvin at 175 (1991), the veteran 
cannot meet his burden of submitting probative evidence by 
relying upon lay statements as to medical matters as, under 
the Court's case law, lay observation is not competent.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); Layno v. Brown, 
6 Vet.App. 465, 470 (1994).  Therefore, although these 
statements, including the history of mental problems provided 
by the veteran's mother and spouse in September 1978, 
immediately prior to his hospitalization admission for 
treatment of psychiatric symptoms approximately 10 years 
after service, they are not competent evidence sufficient to 
form a nexus between the current disability and active duty 
service, and are not sufficient to reopen his service 
connection claim.  See Savage v. Gober, 10 Vet.App. 488, 495 
(1997).

As new and material evidence has not been submitted, the claim 
for service connection for a psychiatric disability is not 
reopened.  Further analysis of the issue must cease, and the 
Board has no further duty to assist the appellant with 
development of this claim.  Kehoskie v. Derwinski, 2 Vet.App 
31 (1991).

2.  Service Connection for PTSD

Because PTSD was not specifically addressed at the time of the 
December 1982 rating decision that denied service connection 
for psychiatric disability, the Board will consider this claim 
on the merits, without regard to the finality of the December 
1982 decision.  It is claimed that the veteran suffers from 
PTSD as a result of active service.  The medical evidence of 
record reflects that he suffers from schizophrenia, not PTSD. 
In the absence of medical evidence showing the existence of 
the disorder for which service connection is claimed, the 
claim must be denied as not well grounded.  

INCREASED RATINGS

The veteran is also seeking an increased rating for his 
service-connected hookworm infestation and anemia, and 
pulmonary sarcoidosis.  Initially, the Board finds that the 
veteran has satisfied his statutory burden of submitting 
evidence which is sufficient to justify a belief that his 
claim is "well-grounded."  38 U.S.C.A. § 5107(a) (West 1991) 
and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  It is also 
clear that the veteran's claim has been adequately developed 
for appellate review purposes by VARO, and that the Board may 
therefore proceed to disposition of the matter.

In evaluating the veteran's request for an increased rating, 
the Board considers all of the medical evidence of record, 
including the veteran's relevant medical history.  Peyton v. 
Derwinski, 1 Vet.App. 282 at 287 (1991).  Disability 
evaluations are determined by the application of a schedule of 
ratings based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (1998) requires that each disability be viewed 
in relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 (1998) requires that medical reports be 
interpreted in light of the whole recorded history.  Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet.App. 55 (1994).  Further, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (1998).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

3.  Entitlement to an increased rating for service-connected 
hookworm infestation and anemia, currently evaluated as 0 
percent disabling.

The veteran is currently evaluated by analogy for his hookworm 
infestation and anemia under 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Code 7325 for chronic enteritis, at 0 percent.  
Chronic enteritis is rated as irritable colon syndrome.  
38 C.F.R. § 4.114, Diagnostic Code 7325 (1998).  The schedular 
criteria call for a 0 percent disability evaluation for mild 
disturbances of bowel function with occasional episodes of 
abdominal distress; a 10 percent disability evaluation is 
warranted for moderate, frequent episodes of bowel disturbance 
with abdominal distress; and a 30 percent disability 
evaluation is warranted for severe diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  38 C.F.R. § 4.114 Diagnostic Code 7319 
(1998).  

It must be noted that the terms such as "mild", "moderate", 
and "severe" are not defined in VA regulations.  Rather than 
applying an inflexible formula, it is incumbent upon the Board 
to arrive at an equitable and just decision after having 
evaluated the evidence.  38 C.F.R. § 4.6 (1998).  It should 
also be noted that the use of terminology such as "severe" by 
VA examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision regarding 
an increased rating.  38 C.F.R. §§ 4.2, 4.6 (1998).

The Board will first review the veteran's pertinent medical 
history.

A VA hospitalization summary for a period of admission, from 
July 1968 to August 1968, reported that the veteran's stool 
samples showed many hookworm ova and he was treated with 
tetra-chlor-ethylene and Alcopara.  Subsequent stools were 
negative for ova and parasites and he was started on oral 
iron.  He was asymptomatic at the time of discharge.  His 
hematocrit was 44% and stools were negative for ova and 
parasites.  Diagnoses included hookworm infestation and 
anemia secondary to hookworm infestation.

A hospitalization summary for a period of admission in June 
1970 reported that the veteran was admitted for a primary 
diagnosis of sarcoidosis.  Stool for ova and parasites showed 
hookworm ova found.  The subsequent report on hookworm 
infestation showed negative.  It was reported that the 
veteran was placed on alcopara for treatment of his hookworm 
infestation with good results.  However, repeat of stools was 
showed positive for hookworm.  Medicines were not available 
for double therapy which was anticipated to be tetra-
chlorethylene and alcopara, and the veteran left AWOL. 

A VA May 1980 treatment entry reported that the veteran 
complained that his stomach cramped and he had to eat a lot.  
He would have diarrhea and noticed blood in his stool.  He 
reported that he had been receiving treatment for a mental 
disability at Eastside Mental Health Center.

A VA hospitalization summary for a period of admission from 
November 1988 to February 1989, was negative for any 
complaints or findings referable to hookworm or anemia.

A December 1990 VA treatment entry reported that the veteran 
complained of pyrosis and esophageal distress.  His abdomen 
was NT (not tender) and ND (nondistended).  No diagnosis 
referable to hookworm or anemia was indicated. 

A VA general medical examination was conducted in February 
1992.  The veteran reported that he had been told that he had 
"worms in his liver and lungs."  No physical findings 
referable to hookworm were indicated, and the veteran's 
digestive system was described as normal. 

An April 1996 VA treatment entry reported that the veteran 
complained of a "weak stomach."  He reported occasional 
nausea after eating, with burning in his chest and throat.  
He had normal bowel movements and no pain in his stomach.  He 
was a poor historian secondary to mental problems.  His 
abdomen was soft and nontender.  The diagnostic impression 
was of nausea, resolved.  An assessment of old hookworm 
infestation - not active, was provided in May 1996. 

An April 1996 VA stomach examination was conducted.  The 
veteran provided a history of hookworm disease or infestation 
for which he was treated shortly after discharge from 
service.  He complained of occasional heartburn, very seldom 
vomiting, and minimal dysphagia in his upper esophagus.  He 
denied stomach pain, but reported some occasional cramping in 
the lower abdomen.  Bowel movements were regular without 
blood.  He had no anal itch.  His appetite was okay and his 
weight was rather stable.  Physical examination, including 
examination of the abdomen, was negative.  A microbiology 
parasite examination revealed no ova or parasites.  
Sigmoidoscopy revealed a small area of submucosal 
inflammation and edema at 45 cm. with biopsies taken.  The 
impression was of nonspecific colitis.  Sigmoid biopsy 
revealed no specific histopathologic findings and no 
malignancy.  The examiner diagnosed hookworm disease by 
history that was treated.  No symptoms of hookworm disease 
were indicated at present on examination.

VA treatment records, dated from August 1996 to June 1997, 
were negative for any complaints or findings referable to 
hookworm.

VA treatment entries, dated in June 1997 and August 1997, 
reported that the veteran complained of vomiting and 
questionable GERD, and vomiting secondary to medication was 
noted. 


Analysis

With emphasis upon the veteran's most recent April 1996 VA 
stomach examination and VA treatment records, the Board finds 
that the veteran does not currently have moderate, frequent 
episodes of bowel disturbance with abdominal distress 
warranting a 10 percent disability evaluation.  38 C.F.R. 
§ 4.114 Diagnostic Code 7325 (1998).  In short, the veteran 
has no more than mild disturbances of bowel function, with 
occasional episodes of abdominal distress, warranting the 
currently assigned 0 percent evaluation.  Specifically, the 
Board notes that the April 1996 VA stomach examination 
indicated no symptoms of hookworm disease, and microbiology 
parasite examination revealed no ova or parasites.  Further, a 
VA treatment entry reported that the veteran's assessment of 
old hookworm infestation was "not active" in May 1996, with 
no further complaints or findings referable to hookworm 
reported.  Accordingly, an increased evaluation is not 
warranted at this time.

Moreover, application of the extraschedular provision is not 
warranted in this case.  38 C.F.R. § 3.321(b) (1998).  There 
is no objective evidence that this service-connected 
disability presents such an exceptional or unusual disability 
picture, with such factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet.App. 337 (1996).


4.  Entitlement to an increased rating for service-connected 
pulmonary sarcoidosis, currently evaluated as 10 percent 
disabling.

The Board will first review the veteran's pertinent medical 
history regarding his pulmonary sarcoidosis.

A hospitalization summary for a period of admission in June 
1970 reported that the veteran had been followed over the 
past year for sarcoidosis established by biopsy of the 
inguinal nodes.  He complained of shortness of breath and 
some dyspnea on exertion if he worked hard.  It was reported 
that the veteran was thought not to be having any problem 
with his pulmonary function and there had been no interval 
change in his pulmonary function from previous admission. 

A VA examination was conducted in August 1973.  The examiner 
observed no increase in the AP diameter of the veteran's 
chest.  The percussion note was normally resonant throughout.  
Breath sounds were normal.  There were no rales, wheezes or 
rhonchi.  Fremitus were normal.  His chest was symmetrical.  
Expansion was equal.  There was no evidence of consolidation 
or effusion.  Vital capacity was 93%.  Diagnosis was 
pulmonary sarcoidosis.

A VA hospitalization summary for a period of admission from 
November 1988 to February 1989 was negative for any 
complaints or findings referable to pulmonary sarcoidosis.

A December 1990 VA treatment entry reported that the veteran 
complained of left-side chest pain with no shortness of 
breath or cough.  No diagnosis referable to a pulmonary 
disorder was indicated.  The veteran complained of 
"bubbling" of the left chest wall, and a history of 
hallucinations were noted in February 1991.  Chest x-ray was 
normal.

A VA general medical examination was conducted in February 
1992.  The veteran reported that he had been bothered by 
difficulty breathing, particularly through his left nostril.  
The examiner observed a boggy middle turbinate on the left, 
but no other abnormalities were discovered.  The veteran's 
respiratory system was described as normal. 

A VA examination was conducted in April 1996.  The veteran 
claimed that he became short of breath when walking moderate 
distances, although he was not able to quantitate how far he 
had to walk before he became short of breath.  He denied any 
nighttime dyspnea, and no cough, productive or nonproductive, 
was present.  The veteran claimed a pack-per-day smoking 
habit for the past thirty years.  The examiner observed that 
the veteran's lungs were clear to auscultation, bilaterally, 
with no rhonchi and no wheezes.  They were clear to 
auscultation anteriorly and posteriorly.  Chest x-rays 
revealed no significant abnormality.  The examiner diagnosed 
a history of sarcoidosis and tobacco dependence.  Pulmonary 
function tests revealed FVC of 87% of predicted, and DLCO was 
71% of predicted.  The examiner reported a normal spirogram 
and lung volumes.  Diffusion converted to normal when 
adjusted.

VA treatment records dated from August 1996 to June 1997 were 
negative for any complaints or findings referable to 
pulmonary sarcoidosis.  However, a February 1997 VA entry 
reported that the appellant was referred for smoking 
cessation therapy.  A March 1997 entry for evaluation of 
smoking related diagnoses indicated no pulmonary disorders.  
He had predicted FEV1 of 68, and lung age of 89 years. 

Analysis

Initially, the Board notes that the pertinent regulations 
governing evaluations for pulmonary sarcoidosis were amended, 
effective in 1996.  The Court has stated that where the law 
or regulation changes during the pendency of a case, the 
version most favorable to the veteran will generally be 
applied.  See West v. Brown, 7 Vet.App. 70, 76 (1994); Hayes 
v. Brown, 5 Vet.App. 60, 66-67 (1993); Karnas v. Derwinski, 1 
Vet.App. 308, 313 (1991).  

Prior to certifying the case to the Board, the RO 
readjudicated the veteran's claim with consideration of the 
amended rating criteria for sarcoidosis.  See Rating 
Supplemental Statement of the Case, dated in April 1997.  
Based on all of the above-cited evidence, including the most 
recent VA examination, the RO concluded that an increased 
rating above 10 percent under the amended criteria was not in 
order.

Prior to September 1996, the criteria for pulmonary 
sarcoidosis, rated as pneumoconiosis, unspecified, were as 
follows:

Definitely symptomatic with pulmonary 
fibrosis and moderate dyspnea on extended 
exertion...10 percent

Moderate; with considerable pulmonary 
fibrosis and moderate dyspnea on slight 
exertion, confirmed by pulmonary function 
tests.....................30 percent

Severe; extensive fibrosis, severe 
dyspnea on slight exertion with 
corresponding ventilatory deficit 
confirmed by pulmonary function tests 
with marked impairment of 
health..........................60 percent

Pronounced; with extent of lesions 
comparable to far advanced pulmonary 
tuberculosis or pulmonary function tests 
confirming a markedly severe degree of 
ventilatory deficit; with dyspnea at rest 
and other evidence of severe impairment 
of bodily vigor producing total 
incapacity.....................................100 percent

38 C.F.R. § 4.97 Diagnostic Code 6802 (1995).  As amended the 
pertinent regulations read:
Sarcoidosis:

Cor pulmonale, or; cardiac involvement 
with congestive hart failure, or; 
progressive pulmonary disease with fever, 
night sweats, and weight loss despite 
treatment......................................100 percent

Pulmonary involvement requiring systemic 
high dose (therapeutic) corticosteroids 
for control...60 percent

Pulmonary involvement with persistent 
symptoms requiring chronic low dose 
(maintenance) or intermittent 
corticosteroids..................30 percent 

Chronic hilar adenopathy or stable lung 
infiltrates without symptoms or 
physiologic impairment.0 percent

Or rate active disease or residuals as 
chronic bronchitis (DC 6600) and extra-
pulmonary involvement under specific body 
system involved.

38 C.F.R. § 4.97 Diagnostic Code 6846 (1998). 






The referable criteria for chronic bronchitis are:

Bronchitis, chronic:

FEV-1 less than 40 percent of predicted 
value, or; the ratios of Forced 
Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) less than 40 
percent, or; Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)) less than 40-
percent predicted, or; maximum exercise 
capacity less than 15ml/kg/min oxygen 
consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right 
heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac 
catheterization), or; episode(s) of acute 
respiratory failure, or; requires 
outpatient oxygen therapy..................................100 
percent 

FEV-1 of 40- to 55- percent predicted, 
or; FEV-1/FVC of 40 to 55 percent 
predicted, or; FEV-1/FVC of 40 to 55 
percent, or DLCO (SB) of 40- to 55- 
percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit)..60 percent

FEV-1 of 56 to 70-percent predicted, or; 
FEV-1/FVC of 71 to 80 percent, or; DLCO 
(SB) 56 to 65-percent 
predicted..........................................30 percent

FEV-1 of 71 to 80 percent predicted, or; 
FEV-1/FVC of 71 to 80 percent, or; DLCO 
(SB) 66- to 80-percent 
predicted..........................................10 percent


38 C.F.R. § 4.97 Diagnostic Code 6800 (1998). 

Application of either the 1995 or 1998 regulations shows that 
medical evidence as to the severity of the veteran's service-
connected pulmonary sarcoidosis is insufficient to support a 
finding of functional impairment which is greater than the 
currently assigned 10 percent disability rating.  

A review of the evidence of record does not demonstrate that 
the veteran's pulmonary sarcoidosis warranted a rating greater 
than 10 percent under the old criteria.  Manifestations of his 
service-connected pulmonary sarcoidosis were no more than 
definitely symptomatic with moderate dyspnea on extended 
exertion.  The veteran did not exhibit moderate symptoms with 
considerable pulmonary fibrosis and moderate dyspnea on slight 
exertion, confirmed by pulmonary function tests.  Further, 
under the current criteria for sarcoidosis, no more than a 0 
percent disability rating would be warranted.  He does not 
exhibit pulmonary involvement with persistent symptoms that 
require chronic low dose maintenance or intermittent 
corticosteroids.  Although the Board notes that the veteran 
had an FEV1 of 68 percent predicted during a March 1997 
outpatient evaluation for nicotine dependence and smoking 
cessation, the examiner reported no pulmonary diagnoses, and, 
at the time of his more thorough April 1996 VA examination, 
pulmonary function tests revealed FVC of 87 percent of 
predicted and DLCO of 71 percent of predicted, at which time 
the examiner reported a normal spirogram and lung volumes.

In so finding, under both criteria, the Board also places 
emphasis upon the veteran's outpatient medical treatment 
records which are devoid of complaints or findings referable 
to pulmonary sarcoidosis.

Application of the extraschedular provision is also not 
warranted in this case.  38 C.F.R. § 3.321(b) (1998).  There 
is no objective evidence that this service-connected 
disability presents such an exceptional or unusual disability 
picture, with such factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet.App. 337 (1996).

TOTAL RATING

4.  Entitlement to a total rating based upon individual 
unemployability.

Initially the Board finds that the appellant has satisfied his 
statutory burden of submitting evidence which is sufficient to 
justify a belief that this claim is "well-grounded."  38 
U.S.C.A. § 5107(a) (West 1991) and Murphy v. Derwinski, 
1 Vet.App. 78 (1990).  It is also clear that the claim has 
been adequately developed for appellate review purposes by 
VARO, and that the Board may therefore proceed to disposition 
of the matter.

The veteran is service connected for pulmonary sarcoidosis, 
evaluated as 10 percent disabling; a scar of the right 
anterior tibia surface, evaluated as 10 percent disabling; and 
hookworm infestation and anemia, evaluated as 0 percent 
disabling.  The appellant's combined disability rating is 20 
percent.

The veteran is seeking a total rating based upon individual 
unemployability.  He is 68 years of age.  According to his 
February 1993 claim for such benefits, he has been completely 
unemployed since February 1980.

A total disability compensation rating may be assigned in a 
case in which the schedular rating is less than 100 percent, 
when it is found that the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 4.16 (1998).

VA will grant a total rating for compensation purposes based 
on unemployability (TRIU) when the evidence shows that a 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).

In Hatlestad v. Derwinski, 3 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits. Specifically, the 
Court indicated that there was a need for discussing whether 
the standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  Subsequent thereto, the VA General Counsel 
concluded that the controlling VA regulations generally 
provided that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities shall be rated 
totally disabled, without regard to whether an average person 
would be rendered unemployable by such circumstances.  Thus, 
the criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with the 
inability to secure and follow a substantially gainful 
occupation. VAOPGCPREC 75-91 (Dec. 27, 1991) (O.G.C. Prec. 
75-91), 57 Fed. Reg. 2317 (1992).  The Board is bound in its 
decisions by the regulations, the Secretary's instructions 
and precedent opinions of the Chief Legal Officer of VA. 38 
U.S.C.A. § 7104(c).

In determining whether a veteran is entitled to a TRIU, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  Thus, in deciding the claim, the Board may 
not favorably consider the effects of the veteran's 
nonservice-connected disabilities with respect to their 
degree of interference with the veteran's unemployability.

In Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court 
of Veterans' Appeals stated the following concerning the issue 
on appeal:

For a veteran to prevail on a claim based 
on unemployability, it is necessary that 
the record reflect some factor which 
takes the claimant's case outside the 
norm for such veteran.  See C.F.R. 
§§ 4.1, 4.15 (1992).  The sole fact that 
a claimant is unemployed or has 
difficulty obtaining employment is not 
enough.  A high rating in itself is a 
recognition that the impairment makes it 
difficult to obtain and keep employment.  
The question is whether the veteran is 
capable of performing the physical and 
mental acts required by employment, not 
whether the veteran can find employment.  
See 38 C.F.R. § 4.16(a) (1992).

As previously discussed, the veteran is currently receiving a 
10 percent disability rating for his pulmonary sarcoidosis, 
and a 0 percent disability evaluation for his hookworm 
infestation and anemia under the diagnostic criteria.  
38 C.F.R. §§ 4.97, 4.114 Diagnostic Codes 6846, 7319 (1998).  
He is also currently evaluated as 10 percent disabling for his 
service-connected scar of the right anterior tibia surface.  
The schedular criteria for scars call for a 10 percent 
disability evaluation for scars that are superficial, tender 
and painful on objective demonstration.  38 C.F.R. § 4.118 
Diagnostic Code 7804 (1998).  

While the veteran has not in fact been employed full-time 
since 1980, the Board finds that the veteran is neither 
objectively nor subjectively unemployable solely by reason of 
his service-connected disabilities.  At present, he is 
appropriately rated and has a combined disability evaluation 
of only 20 percent, based upon a 10 percent disability rating 
for pulmonary sarcoidosis and a 10 percent disability rating 
for his service-connected tibia surface scar.  Accordingly, 
he fails to meet the schedular guidelines provided for 
consideration of a TRIU.  He has no single service-connected 
disability ratable at 60 percent or more, or a combination of 
disabilities with at least one disability ratable at 40 
percent or more with additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 4.16 (1998).  The record also does not 
reflect that the service-connected disabilities present such 
an exceptional or unusual disability picture, with such 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  Therefore, 
the award of a TRIU is not warranted in the present case. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.40, 3.41, 4.16 (1998).


ORDER

The claim for service connection for a psychiatric 
disability, to include PTSD, is denied.

An increased rating for hookworm infestation and anemia is 
denied.

An increased rating for pulmonary sarcoidosis is denied.

A total schedular rating based upon individual 
unemployability due to service-connected disabilities is 
denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 

